Opinion filed July 19, 2012




                                             In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-11-00124-CV
                                          __________

                    HENDRICK MEDICAL CENTER, Appellant

                                                V.

         DR. CORY BROWN AND DR. MARTIN V. SLOAN, Appellees


                              On Appeal from the 104th District Court

                                       Taylor County, Texas

                                  Trial Court Cause No. 25137-B



                              MEMORANDUM               OPINION
       This is an interlocutory appeal from the entry of a temporary injunction enjoining
appellant, Hendrick Medical Center, from revoking the “ankle privileges” of appellees, Dr. Cory
Brown and Dr. Martin V. Sloan, two podiatrists with medical privileges at the hospital. See TEX.
CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp. 2011). Appellant has filed a motion
to dismiss the appeal on the basis that the temporary injunction is now moot because all medical
privileges granted to appellees expired on June 30, 2012. See TEX. R. APP. P. 42.1(a)(1).
Appellees have filed a response to the motion to dismiss, agreeing that the temporary injunction
is now moot and that the appeal should be dismissed.
       As recently noted by the Texas Supreme Court in Heckman v. Williamson County,
No. 10-0671, 2012 WL 2052813, at *14 (Tex. June 8, 2012):
       [A] court cannot not decide a case that has become moot during the pendency of
       the litigation. A case becomes moot if, since the time of filing, there has ceased
       to exist a justiciable controversy between the parties—that is, if the issues
       presented are no longer “live,” or if the parties lack a legally cognizable interest in
       the outcome. Put simply, a case is moot when the court’s action on the merits
       cannot affect the parties’ rights or interests. If a case is or becomes moot, the
       court must vacate any order or judgment previously issued and dismiss the case
       for want of jurisdiction.

(footnotes omitted). We agree with the parties’ contention that the appeal should be dismissed
for want of jurisdiction because the subject of the appeal is now moot. Therefore, in accordance
with the parties’ request, we dismiss the appeal for want of jurisdiction. In doing so, we express
no opinion on the merits of the underlying action.
       The motion to dismiss is granted, and the appeal is dismissed.


                                                              PER CURIAM

July 19, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 2